UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2440


RONNIE T. SHELTON,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner Of the Social Security
Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:15-cv-00027-MFU-JCH)


Submitted: July 25, 2017                                          Decided: August 15, 2017


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie T. Shelton, Appellant Pro Se. Evelyn Rose Marie Protano, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie T. Shelton filed a complaint in the district court seeking review of the

Appeals Council’s decision dismissing a subsequent application for disability insurance

benefits on res judicata grounds. Shelton now appeals the district court’s order dismissing

his complaint without prejudice for lack of subject matter jurisdiction and the order denying

his Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Shelton v. Berryhill,

No. 5:15-cv-00027-MFU-JCH (W.D. Va. Sept. 13, 2016 & Nov. 23, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2